          Case 1:20-cv-00833-PAE Document 13 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE NEW YORK TIMES COMPANY,

                                        Plaintiff,                       20 Civ. 833 (PAE)
                        -v-
                                                                               ORDER
 FEDERAL BUREAU OF PRISONS,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court held an initial pretrial conference in this matter today, at which it set the

following schedule for the parties’ proposed cross-motions for summary judgment:

           •   Defendant’s motion for summary judgment is due June 6, 2020;

           •   Plaintiff’s opposition and cross-motion is due July 27, 2020;

           •   Defendant’s reply and opposition is due August 17, 2020; and

           •   Plaintiff’s reply is due September 7, 2020.

This schedule balances plaintiff and the public’s interest in expeditious litigation regarding a

topic of public interest with the need of defendant, the Federal Bureau of Prisons, to focus its

resources and personnel on emergency issues arising from the COVID-19 pandemic at the

present moment.



       SO ORDERED.

                                                              PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: April 20, 2020
       New York, New York
